DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/20 have been fully considered but they are not persuasive. In response to applicant's argument that the Yellin ‘723 reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., anchors in pairs or sets integral with one another or that diametrically oppose one another) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Please not the claim (1) recites a “plurality of anchors” which clearly Yellin ‘723 discloses and meets the scope of the claim and second claims are interpreted in light of the specification. In this instance Applicant’s disclosure illustrates anchors configured to be emitted in atrial and ventricle directions to just lie or be positioned above and below one another or in the same vertical plane. With this understanding it can be seen (Fig. 9) that Yellin ‘723 has a plurality of anchors where two sets of anchors overlap at 903 on a side of the prosthetic valve ring assembly opposite the closure end side. Thus because two anchors lie above two anchors that are below these two top two anchors these plurality of anchors meet the scope of the recitation being “configured to be emitted in both atrial and ventricle directions” since one set is on . 

Applicant’s arguments with respect to claim(s) 1-6,8 have been considered with respect to other art previously applied but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,8,10,11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “side” in claim 6 is used by the claim to mean “end,” while the end” is the proper location for the feature, not a side. Additionally it is critical because the anchors ere configured to be emitted from windows according to claim 1 and in two directions, which the closure device is said to be on a side, so where are the windows with respect to a side?
Claim 11 recites the limitation "the sutures" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no requirement in the claims that sutures were required or positively recited.
Dependent claims 8,10,11 carry or inherit the problems of claim 6 and thus are indefinite for the issue of a “side” which is further critical to its precise location with respect to the closure features. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,4-6,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchbinder et al. (2016/0331534). Fig. 21A shows a prosthetic valve ring assembly, comprising: an outer tube 2142 comprising a plurality of windows; and a plurality of anchors 2108 positioned inside the outer tube and Fig. 21B show the anchors around a perimeter of the outer tube. Buchbinder discloses (paragraph 121) the plurality of anchors are configured to be emitted from the plurality of windows to anchor the 2108 are configured to be emitted in both atrial and ventricle directions. Regarding claim 4, Buchbinder discloses (paragraph 26) that the plurality of anchors are created using a laser cutting technique. With respect to claim 5, Buchbinder et al. additionally disclose (paragraph 75) the laser cutting technique uses a laser cut pattern to define a plurality of windows through which the plurality of anchors are configured to be emitted. Regarding claim 6, Fig. 11 shows a closure device 1106 configured to lock a distal side and a proximal side of the prosthetic valve ring assembly. With respect to claim 8, Buchbinder disclose that the valve assembly has an unlocking mechanism (paragraph 78) configured to unlock the closure device, thereby providing for repositioning or retrieval of the prosthetic valve ring assembly.
Claim(s) 1,4-6,8,10,11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yellin et al. (2018/042723).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned 
Fig. 9 shows a prosthetic heart valve ring assembly 900 having an outer tube 901 with a plurality of windows. Additionally it can be seen there are a plurality of anchors positioned inside the outer tube and about a perimeter of the outer tube and are configured to be emitted from the plurality of windows to anchor the prosthetic valve assembly to a patient’s annulus tissue. Please note claims are to be given their broadest reasonable interpretation and in light of the specification. In this instance Applicant’s disclosure illustrates anchors configured to be emitted in atrial and ventricle directions to just lie or be positioned above and below one another or in the same vertical plane. With this understanding it can be seen (Fig. 9) that Yellin ‘723 has a plurality of anchors where two sets of anchors overlap at 903 on a side of the prosthetic valve ring assembly opposite the closure end side. Thus because two anchors lie above two anchors that are below these two top two anchors these plurality of anchors meet the scope of the recitation being “configured to be emitted in both atrial and ventricle directions” since one set is on an atrial side of the annulus and the other two anchors are on a ventricle side of the annulus.  Regarding claim 4, the plurality of anchors are fully capable of using a laser cutting technique to form them, as this is a product by process limitation. Processes of forming do not distinguish absent any structural features, and since Yellin et al. disclose the same anchors, they are capable being made the same way. With respect to claim 5, Yellin disclose that the windows are laser cut, paragraph 80. Regarding claims 6,8 Fig. 9 shows there is a closure device 906 (incorrect number in drawing) and an unlocking mechanism 907(incorrect number in 3201 and the closure device is interfaced to the outer tube by suture pins which are configured to function as pulleys for the sutures, paragraph 95. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799